Case 3:19-bk-30289           Doc 33      Filed 07/02/19 Entered 07/02/19 11:12:40                     Desc Main
                                         Document     Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                                         )
IN RE:                                                   )        Chapter 11
                                                         )
Blackjewel, L.L.C., et al.,                              )        Case No. 19-30289
                                                         )
                          Debtors1                       )        (Joint Administration Pending)
                                                         )

         NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS
             AND REQUEST TO BE ADDED TO MASTER SERVICE LIST

         PLEASE TAKE NOTICE that the undersigned appear in the above-captioned case on

behalf of Indemnity National Insurance Company (“INIC”), pursuant to Rules 2002 and 9010(b)

of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and section 1109(b) of

the Bankruptcy Code, and demand that all notices given or required to be given and all papers

served in this case be delivered to and served upon the parties identified below at the following

addresses and further request to be added to the Master Service List:

                 Daniel I. Waxman
                 WYATT, TARRANT & COMBS, LLP
                 250 West Main Street, Suite 1600
                 Lexington, Kentucky 40507
                 Telephone: (859) 233-2012
                 Facsimile: (859) 259-0649
                 E-mail: dwaxman@wyattfirm.com

                 Stephen L. Thompson (WV 3751)
                 BARTH & THOMPSON
                 P.O. Box 129
                 Charleston, West Virginia 25321
                 Telephone: (304) 342-7111
                 Facsimile: (304) 342-6215

1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are
as follows: Blackjewel, L.L.C. (0823); Blackjewel Holdings L.L.C. (4745); Revelation Energy Holdings, LLC
(8795); Revelation Management Corporation (8908); and Revelation Energy, LLC (4605).
Case 3:19-bk-30289        Doc 33    Filed 07/02/19 Entered 07/02/19 11:12:40              Desc Main
                                    Document     Page 2 of 4




               E-mail: sthompson@barth-thompson.com

       PLEASE TAKE FURTHER NOTICE that pursuant to section 1109(b) of the

Bankruptcy Code, the foregoing demand includes not only the notices and papers referred to in

the above-mentioned Bankruptcy Rules, but also includes, without limitation, all orders,

applications, motions, petitions, pleadings, requests, complaints or demands, whether formal or

informal, written or oral, transmitted or conveyed by mail delivery, telephone, facsimile, or

otherwise in this case.

       PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and any

subsequent appearance, pleading, claim, or suit is not intended nor shall be deemed to waive

INIC’s (i) right to have final orders in non-core matters entered only after de novo review by a

district court judge; (ii) right to trial by jury in any proceedings so triable herein or in any case,

controversy, or proceeding related hereto; (iii) right to have the reference withdrawn by the

United States District Court in any matter subject to mandatory or discretionary withdrawal; or

(iv) other rights, claims, actions, defenses, setoffs, or recoupments to which INIC is or may be

entitled under agreements, at law, or in equity, all of which rights, claims, actions, defenses,

setoffs, and recoupments expressly are hereby reserved.

                                               Respectfully submitted,


                                               /s/ Stephen L. Thompson
                                               Stephen L. Thompson (WV 3751)
                                               BARTH & THOMPSON
                                               P.O. Box 129
                                               Charleston, West Virginia 25321
                                               Telephone: (304) 342-7111
                                               Facsimile: (304) 342-6215
                                               E-mail: sthompson@barth-thompson.com

                                               and



                                                  2
Case 3:19-bk-30289   Doc 33   Filed 07/02/19 Entered 07/02/19 11:12:40     Desc Main
                              Document     Page 3 of 4




                                      Daniel I. Waxman (KY 92736)
                                      (pro hac vice to be submitted)
                                      WYATT, TARRANT & COMBS, LLP
                                      250 West Main Street, Suite 1600
                                      Lexington, Kentucky 40507
                                      Telephone: (859) 233-2012
                                      Facsimile: (859) 259-0649
                                      E-mail: dwaxman@wyattfirm.com

                                      Counsel for   Indemnity   National   Insurance
                                      Company




                                        3
Case 3:19-bk-30289      Doc 33    Filed 07/02/19 Entered 07/02/19 11:12:40           Desc Main
                                  Document     Page 4 of 4




                               CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing Notice of Appearance and
Request for Service of Papers and Request to be Added to Master Service List has been served
electronically via the Court’s CM/ECF system upon all parties designated to receive electronic
service on July 2, 2018.


                                            /s/ Stephen L. Thompson
                                            Stephen L. Thompson
61853171.1




                                               4
